Citation Nr: 9925306	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder to include arthralgia.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include arthralgia.  

3.  Entitlement to special monthly compensation based on the 
loss of use of the left (minor) hand.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1991 to 
September 1993.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1994 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which established service connection for left (minor) ulnar 
neuropathy with loss of function of the left third, fourth, 
and fifth fingers; assigned a 50 percent evaluation for that 
disability; denied service connection for a chronic bilateral 
knee disorder to include arthralgia; and denied special 
monthly compensation based on the loss of use of the left 
(minor) hand.  In September 1994, the veteran submitted a 
notice of disagreement with the denial of service connection 
for a chronic bilateral knee disorder and special monthly 
compensation based on the loss of use of the left (minor) 
hand.  In April 1995, the RO, in pertinent part, established 
service connection for limitation of motion of the left 
(minor) elbow; assigned a 20 percent evaluation for that 
disability; and denied a total rating for compensation 
purposes based on individual unemployability.  In September 
1995, the RO issued a statement of the case to the veteran 
which addressed the issues of his entitlement to service 
connection for a chronic bilateral knee disorder and special 
monthly compensation based on the loss of use of the left 
(minor) hand.  In November 1995, the veteran submitted a 
notice of disagreement with those portions of the April 1995 
rating decision which assigned a 20 percent evaluation for 
his left elbow disability and denied a total rating for 
compensation purposes based on individual unemployability and 
a substantive appeal from the denial of service connection 
for a chronic bilateral knee disability and special monthly 
compensation based on the loss of use of the left (minor) 
hand.  He indicated that he desired a hearing before a Member 
of the Board sitting at the RO.  

In February 1997, the RO, in pertinent part, increased the 
evaluation for limitation of motion of the left (minor) elbow 
from 20 to 40 percent; determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for right carpal tunnel syndrome and a right 
shoulder disorder; and denied the claims.  The veteran was 
informed in writing of the rating decision and his appellate 
rights in February 1997.  In December 1997, the veteran 
waived his right to an in-person hearing before a Member of 
the Board sitting at the RO and requested a video hearing 
before a Member of the Board.  In February 1998, the veteran 
indicated that he wished to defer his video hearing until the 
RO received the report of his scheduled March 1998 Department 
of Veterans Affairs (VA) examination for compensation 
purposes.  In August 1998, the RO issued a supplement 
statement of the case which addressed the issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  In September 
1998, the veteran submitted a substantive appeal from the 
denial of a total rating for compensation purposes based on 
individual unemployability.  In March 1999, the RO, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for a chronic bilateral knee disorder.  In April 1999, the RO 
informed the veteran that it had received the report of the 
March 1998 VA examination for compensation purposes and 
requested that he clarify whether he wished to reschedule the 
requested video hearing before a Member of the Board.  The RO 
stated that if the veteran did not respond, his claim would 
be forwarded to the Board for appellate review.  The veteran 
apparently did not respond to the RO's request.  The veteran 
has represented himself throughout this appeal.  

The veteran may have submitted an informal claim of 
entitlement to special monthly compensation based on the loss 
of use of the right (major) hand.  It appears that the RO has 
not had an opportunity to act upon the informal claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board Member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issue of the veteran's entitlement to special 
monthly compensation based on the loss of use of the right 
(major) hand is referred to the RO for action as may be 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  The veteran was seen for right knee retropatellar pain 
syndrome during active service which resolved without chronic 
residuals.  

2.  A chronic right knee disability was not objectively 
manifested during active service or at any time thereafter.  

3.  A chronic left knee disability was not objectively 
manifested during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic right knee 
disorder to include arthralgia.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic left knee 
disorder to include arthralgia.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims for chronic right knee and 
left knee disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and if so, whether the VA has properly 
assisted him in the development of his claims.  Generally, a 
"well-grounded" claim is one which is plausible.  The Court 
has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The Board observes that the veteran initially requested a 
hearing before a Member of the Board sitting at the RO; then 
requested a video hearing before a Member of the Board; then 
requested a deferment of the video hearing until the RO 
received the report of the March 1998 VA examination for 
compensation purposes; and subsequently failed to respond to 
the RO's request for clarification as to whether he wished to 
reschedule his hearing.  The RO has repeatedly attempted to 
fulfill the veteran's request for a hearing.  The Court has 
held that the VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" and 
the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Therefore, the Board finds that 
all relevant facts have been properly developed to the extent 
possible.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

A December 1991 Army treatment record indicates that the 
veteran complained of internal right knee pain of ten days' 
duration.  He denied sustaining any recent trauma.  On 
examination, the veteran exhibited a range of motion of the 
right knee of 0 to 132 degrees with mild retropatellar 
crepitus and no laxity or effusion.  An impression of right 
retropatellar pain syndrome was advanced.  A March 1993 Army 
air evacuation summary conveys that a contemporaneous 
physical examination was "essentially within normal limits 
with the exception of the left upper extremity."  An August 
1993 Army record indicates that the veteran declined to 
undergo a physical examination for service separation.  

In his August 1993 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran sought service 
connection for a left knee disorder.  At a October 1993 VA 
examination, the veteran complained of bilateral knee 
discomfort which was exacerbated by activity.  
Contemporaneous X-ray studies of the knees revealed normal 
joints.  The veteran was diagnosed with bilateral knee 
arthralgia.  

In his September 1994 notice of disagreement, the veteran 
advanced that: 

As for the condition which exist[s] in my 
knees, I contest that this condition is 
service-connected, for as you also 
indicate[,] there is no history of trauma 
before I entered the military, which 
proves that this condition was obtained 
after joining the military.  I can only 
walk and run to a certain point until I 
start having discomfort.  Both doctors, 
military and VA, stated that there was a 
problem that existed.  ...  The only 
evidence that would not be in my favor 
would be X-rays.  X-rays are reliable for 
broken bones, but are not exact when it 
comes to showing damaged tendons, 
cartilage, and muscles.  

An October 1994 physical evaluation from Russell C. Packard, 
M.D., states that while the veteran reported a history of 
bilateral knee "trouble" while in the Army, he denied any 
"current problem" with the joints.  
The Board observes that the veteran was seen during active 
service in December 1991 for right knee retropatellar pain 
syndrome.  The report of the veteran's March 1993 Army 
evacuation summary notes that he exhibited no knee 
abnormalities.  Such findings tend to establish that the 
veteran's inservice right knee complaints resolved without 
chronic residuals.  

Chronic right knee and left knee disabilities were not shown 
during active service or at any time thereafter.  While the 
veteran was diagnosed with bilateral knee arthralgia at the 
October 1993 VA examination for compensation purposes, the VA 
examiner neither identified any knee abnormality nor 
diagnosed the veteran as having a chronic knee disorder.  
Arthralgia merely denotes joint pain and is not an actual 
disability.  Indeed, Dr. Packard's October 1994 physical 
evaluation notes that while he presented a history of 
inservice knee trouble, the veteran acknowledged that he had 
no current knee problems.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claims are supported solely by his own 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that: 

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that the veteran is a medical 
professional.  To the extent that the lay statements attempt 
to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the claimed 
disabilities, such statements may not be considered as 
competent evidence.  The veteran's beliefs, even when firmly 
held, are not competent and do not establish a well-grounded 
claim.  

As the record lacks competent evidence establishing that the 
veteran has chronic right knee and left knee disabilities, 
the Board concludes that the veteran's claims for service 
connection are not well-grounded.  Accordingly, the instant 
claims are denied.  The veteran is informed that if he is 
able to produce competent evidence attributing the onset or 
aggravation of the claimed chronic disorders to active 
service, he should petition to reopen his claims.  


ORDER

Service connection for a chronic right knee disorder to 
include arthralgia is denied.  Service connection for a 
chronic left knee disorder to include arthralgia is denied.  


REMAND

The veteran asserts that the record supports assignment of 
both special monthly compensation based on the loss of use of 
the left (minor) hand and a total rating for compensation 
purposes based on individual unemployability as his 
service-connected disabilities have rendered him unable to 
use his left hand and to secure and follow any form of 
substantially gainful employment consistent with his 
education and work experience.  The veteran submitted a 
timely notice of disagreement with the evaluation assigned 
for his left elbow disability.  The RO did not issue either a 
statement of the case or a supplement statement of the case 
to the veteran which addressed that issue.  The Court has 
directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  
Additionally, the Board finds that the issue of the veteran's 
entitlement to an evaluation in excess of 40 percent for his 
left elbow disability to be inextricably intertwined with the 
certified issues of his entitlement to both special monthly 
compensation based on the loss of use of the left (minor) 
hand and a total rating for compensation purposes based on 
individual unemployability given that determinations as to 
total ratings under 38 C.F.R. § 4.16 (1998) and special 
monthly compensation require an accurate assessment of the 
industrial and functional impairment associated with the 
veteran's service-connected disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should issue a supplemental 
statement of the case to the veteran 
which addresses the issue of his 
entitlement to an evaluation in excess of 
40 percent for limitation of motion of 
the left (minor) elbow.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
special monthly compensation based on the 
loss of use of the left (minor) hand and 
a total rating for compensation purposes 
based on individual unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

